USCA11 Case: 19-14118        Date Filed: 12/31/2020   Page: 1 of 6



                                                                [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 19-14118
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 3:16-cv-00579-HES-JRK

CARLTON MATHEWS,

                                                                 Plaintiff-Appellee,

                                         versus

OFFICER J. WETHERBEE,
SERGEANT MA COULTER #7533,
OFFICER D. BRABSTON,

                                                            Defendants-Appellants,

J.C. BENOIT,
Lieutenant, et al.,

                                                                         Defendants.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                 (December 31, 2020)
           USCA11 Case: 19-14118         Date Filed: 12/31/2020   Page: 2 of 6



Before MARTIN, BRANCH, and LAGOA, Circuit Judges.

PER CURIAM:

       Jeffrey Wetherbee, Dale Coutler, and Derek Brabston appeal the district

court’s denial of their motion for summary judgment on the basis of qualified

immunity. On appeal, they argue that the district court erred in not viewing the

evidence from the perspective of a reasonable officer. They also argue that the

district court erred in not conducting an individualized qualified immunity analysis

for each officer.

       We review de novo a district court’s ruling on summary judgment, including

the district court’s decision to deny qualified immunity. Lee v. Ferraro, 284 F.3d

1188, 1190 (11th Cir. 2002). On summary judgment, a district court’s denial of

qualified immunity is an immediately appealable collateral order, provided that it

concerns solely the pure legal decision of (1) whether the implicated federal

constitutional right was clearly established and (2) whether the alleged acts violated

that law. Koch v. Rugg, 221 F.3d 1283, 1294 (11th Cir. 2000). The appeal must

“present a legal question concerning a clearly established federal right that can be

decided apart from considering sufficiency of the evidence relative to the correctness

of the plaintiff's alleged facts.” Id.

       Section 1983 prohibits officials acting under color of state law from depriving

another of their constitutional rights. 42 U.S.C. § 1983. As noted more fully infra,


                                             2
          USCA11 Case: 19-14118       Date Filed: 12/31/2020    Page: 3 of 6



a pretrial detainee has a right under the Fourteenth Amendment to not be exposed to

excessive force, in accordance with binding precedent. See Patel v. Lanier County

Georgia, 969 F.3d 1173, 1181-82 (11th Cir. 2020).

      Qualified immunity, however, protects a defendant from liability in a § 1983

claim arising from discretionary acts, “as long as [those] acts do not violate clearly

established . . . constitutional rights of which a reasonable person would have

known.” Jackson v. Sauls, 206 F.3d 1156, 1164 (11th Cir. 2000). Once an official

demonstrates that he was performing a discretionary function, the plaintiff must

show that the defendant is not entitled to summary judgment on qualified immunity

grounds. Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir.

2004).

      In cases with multiple named defendants, each defendant is entitled to an

independent qualified immunity analysis as it relates to his actions. Alcocer v. Mills,

906 F.3d 944, 951 (11th Cir. 2018) (reversing and remanding when district court did

not individually evaluate each defendant’s specific actions and omissions and the

district court did not look at evidence from the perspective of the officers). When a

district court fails to engage in such individual analysis, we will reverse a denial of

summary judgment and remand for the district court to engage in such individual

determinations. Id. at 952.




                                          3
          USCA11 Case: 19-14118         Date Filed: 12/31/2020    Page: 4 of 6



      To show that a defendant is not entitled to summary judgment on qualified

immunity grounds, the plaintiff must show that a reasonable jury could find both

that the defendant violated a constitutional right and that the constitutional right was

clearly established. Id. at 1267. We have held that a right may be clearly established

for qualified immunity purposes through: (1) case law with indistinguishable facts

clearly establishing a constitutional right; (2) a broad statement of principle within

the Constitution, statute, or case law that clearly establishes a constitutional right; or

(3) the conduct was so egregious that a constitutional right was clearly violated, even

in the complete absence of case law. Lewis v. City of W. Palm Beach, Fla., 561 F.3d

1288, 1291–92 (11th Cir. 2009). “Exact factual identity with a previously decided

case is not required,” but rather, the key inquiry is whether the law provided the

official with “fair warning” that his conduct violated the constitution. Coffin v.

Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (quotation marks omitted). This

inquiry “must be undertaken in light of the specific context of the case, not as a broad

general proposition.” Id. (quotation marks omitted). However, if there is no caselaw

directly on point, general statements of the law and the reasoning of prior cases may

provide fair warning of unlawful conduct if they “clearly apply” to the novel factual

situation at issue. Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005).

      To determine whether a pretrial detainee’s right to be free from the use of

excessive force under the Fourteenth Amendment has been violated, he must show


                                            4
            USCA11 Case: 19-14118     Date Filed: 12/31/2020   Page: 5 of 6



that the force used against him was objectively unreasonable, which is a fact-specific

inquiry. Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473 (2015). “A court must make

this determination from the perspective of a reasonable officer on the scene,

including what the officer knew at the time, not with the 20/20 vision of hindsight,”

taking into account the government’s need to manage the facility and deferring to

policies and practices officials use to preserve order, discipline, and security. Id.

Considerations in determining the reasonableness of force include: the relationship

between the need for force and amount used; the extent of the injury; efforts made

by the officer to limit the amount of force; the severity of the security problem; the

threat reasonably perceived by the officer; and whether the plaintiff was actively

resisting. Id.

      Here, the district court erred in two ways. First, it erred in not viewing the

evidence from the perspective of a reasonable officer. See Kingsley, 135 S.Ct. at

2473. Instead, the district court listed Mathews’s contentions in conjunction with

the officers’ contentions, but it did not indicate that it was looking at the evidence

from the viewpoint of an officer at the scene, such as the need to keep order in the

facility. Id. Thus, the district court did not view the evidence using the proper

standard.

      Second, the district court erred in not engaging in an individualized qualified

immunity analysis for each defendant. See Alcocer, 906 F.3d at 951. Instead of


                                          5
          USCA11 Case: 19-14118       Date Filed: 12/31/2020   Page: 6 of 6



engaging in a qualified immunity analysis for each defendant, the district court

instead referred to the defendants collectively in determining that they were not

entitled to qualified immunity. Because the officers are entitled to an individualized

qualified immunity analysis, this constituted error.

      While viewing the evidence from the perspective of a reasonable officer and

applying an individualized analysis might have led the district court to the same

conclusions, it is also possible that it could have reached a different conclusion,

whether in whole or in part. Accordingly, the district court’s omissions cannot be

disregarded as harmless. See Fed. R. Civ. P. 61. We therefore vacate the denial of

summary judgment and remand with instructions to properly engage in the qualified

immunity analysis.

      VACATED AND REMANDED.




                                          6